DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 28-30 are allowed over the prior art of record. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest an armored cable in the specific manner as instantly claimed (in claim 28), of which the claimed armored cable calls for an interlocked armored cable sheath and a specific composite tape shrink wrapped onto the outer surface of the interlocked armored cable sheath; in particular, the composite tape comprising at least two layers of films including an outer polyester film and a specific inner film of ethylene acrylic acid copolymer as so defined, and further, the composite tape is visually distinctive from the armored cable sheath.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed.  As such, claims 28-30 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782